United States Bankruptcy Appellate Panel
                   For the Eighth Circuit
               ___________________________

                        No. 20-6007
               ___________________________

                      In re: Lewis E. Amos

                          Debtor.
                __________________________

                        No. 20-6015
               ___________________________

                      In re: Lewis E. Amos

                          Debtor.
               ___________________________

                        Lewis E. Amos,

                       Debtor – Appellant,

                                v.

Robin L. Carpenter f/k/a Robin Amos, and Flesner Wentzell, LLC

                      Creditors - Appellees
                        ____________

         Appeals from United States Bankruptcy Court
         for the Eastern District of Missouri – St. Louis

                         ____________
                                Submitted: December 7, 2020
                                   Filed: February 1, 2021
                                       ____________

Before SHODEEN, DOW and SANBERG, Bankruptcy Judges.

SHODEEN, Bankruptcy Judge.


      Lewis Amos appeals the Bankruptcy Court’s1 entry of summary judgment in
favor of Flesner Wentzel, LLC, and confirmation of his Sixth Amended Chapter 13
Plan. For the reasons that follow, we affirm.

                            BACKGROUND FACTS
       The following facts are undisputed based upon the parties’ stipulation and
exhibits.

       In December 2011 Lewis and Robin Amos obtained a divorce. Based upon
the evidence and applicable law the dissolution judgment entered by the state court
ordered Lewis Amos to pay Robin Amos (hereinafter “Carpenter”) monthly child
support of $529 for the couple’s five children. Less than a year later, Amos filed a
Motion to Modify Judgement and Decree of Dissolution seeking a reduction in the
amount of his child support due to a decrease in his income, and a change in the
residential custody and visitation arrangements. Carpenter countered this motion
by alleging that both of the parties’ incomes had changed, the children’s expenses
had increased and Amos was not exercising his visitation rights. These filings
triggered multiple disputes between the parties that resulted in litigation spanning
five years.2 Substantial evidence was supplied to the trial court in support of the
parties’ respective allegations.

1
  The Honorable Kathy Surratt-States, United States Bankruptcy Judge for the
Eastern District of Missouri.
2
  The details of the multiple filings in the state court are set forth in the Joint Fact
Stipulation.
                                             2
       The state court’s review of the evidence resulted in a Finding and Judgment
of Modification that increased Amos’ monthly child support obligation and gave
Carpenter sole custody of the children. The court also ordered him to pay one-half
of Carpenter’s attorney3 fees amounting to $17,793.91. Amos appealed this
outcome focusing on the trial court’s income calculation analysis. Finding no
error, the Missouri Court of Appeals affirmed the trial court’s order in its entirety.
The state court also imposed fees in two other matters. Attorney fees in the
amount of $4,547.00 were assessed related to a Writ of Habeas Corpus and Motion
for Family Access filed by Carpenter due to Amos’ interference with custody of
one of the couple’s minor children. In an action to Set Aside Transfer and Motion
for Contempt, the state court concluded Amos had willfully refused to pay child
support as ordered and required him to pay $9,000 in attorney fees.

        Amos filed a chapter 13 bankruptcy petition on October 12, 2017. In his
filings, the attorney fees were identified as general unsecured claims. Flesner filed
three proofs of claim totaling $31,740.90 for attorney fees the state court ordered
Amos to pay, plus interest. Each of these claims was characterized as domestic
support obligations, to which Amos objected. Flesner also filed an adversary
proceeding to determine the dischargeability of the attorney fees, which Amos
contested.

       The parties filed cross-motions for summary judgment in the adversary
proceeding that were supported by their joint stipulation of facts and respective
exhibits. Based upon a detailed analysis of that record the bankruptcy court
determined that the attorney fees owed to Flesner qualified as domestic support
obligations and entered summary judgment in its favor for the full amount of its
claims. As a result of this outcome, Amos was directed to file a plan that properly




3
    Carpenter was represented by the firm Flesner Wentzel, LLC (“Flesner”).
                                           3
treated payment of the attorney fee claims as domestic support obligations. A
Sixth Amended Plan, was confirmed over Amos’ objection.4

       This appeal followed. Taken together, the issues raised by Amos in his
Notice of Appeal result in a sole question: whether the undisputed facts establish
that the attorney fees owed to Flesner constitute domestic support obligations
under the bankruptcy code.



                           STANDARD OF REVIEW
       A bankruptcy court's grant of summary judgment is reviewed de novo.
Mwesigwa v. DAP, Inc., 637 F.3d 884, 887 (8th Cir. 2011) (citing Anderson v.
Durham D & M, L.L.C., 606 F.3d 513, 518 (8th Cir. 2010)). We will affirm if
“there is no genuine dispute as to any material fact and the movant is entitled to
judgment as a matter of law.” Fed. R. Civ. P. 56(a). Any basis found in the record
may support our conclusion. Seaver v. New Buffalo Auto Sales, LLC (In re
Hecker), 459 B.R. 6, 11 (B.A.P. 8th Cir. 2011); Schoelch v. Mitchell, 625 F.3d
1041, 1046 (8th Cir. 2010). Here we review de novo whether the bankruptcy
court's conclusions interpreting the relevant statutes and applying them to the
undisputed facts is correct. Fisette v. Keller (In re Fisette), 455 B.R. 177, 180
(B.A.P. 8th Cir. 2011); Checkett v. Sutton (In re Sutton), 365 B.R. 900, 904 (B.A.P.
8th Cir. 2007). This same standard of review is applicable to plan confirmation
issues. Wegner v. Grunewaldt, 821 F.2d 1317, 1320 (8th Cir. 1987); In re
McIntosh, 491 B.R. 905, 910 (B.A.P. 8th Cir. 2013); Forbes v. Forbes (In re
Forbes), 215 B.R. 183, 187 (B.A.P. 8th Cir. 1997).




4
 To preserve his right to appeal confirmation of the plan Amos filed an objection
again alleging the amounts did not qualify for treatment as a domestic support
obligations. See Zahn v. Fink (In re Zahn), 526 F.3d 1140 (8th Cir. 2008).
                                         4
                                      DISCUSSION
       The determination of whether a debt is a domestic support obligation, as that
term is defined in the bankruptcy code, is strictly a question of federal law. In re
Williams, 703 F.2d 1055, 1056 (8th Cir. 1983). The bankruptcy code defines
domestic support obligations, in part, as alimony, maintenance or child support
ordered by a court of record to a former spouse, child or child’s parent. 11 U.S.C.
S101(14A). Such debts are excepted from discharge under 11 U.S.C. §523(a)(5)
and are entitled to priority payment before most other creditor claims pursuant to 11
U.S.C. §507(a)(1). Labels assigned by the state court are not binding on a
bankruptcy court “[w]hen deciding whether a debt should be characterized as one
for support . . . the crucial question is the function the award was intended to serve.”
Phegley v. Phegley (In re Phegley), 443 B.R. 154, 157 (B.A.P. 8th Cir. 2011)
(citing Adams v. Zentz, 963 F.2d 197, 200 (8th Cir. 1992)); Boyle v. Donovan, 724
F.2d 681, 683 (8th Cir. 1984) (citing In re Williams, 703 F.2d at 1057); Kruger v.
Ellis (In re Ellis), 149 B.R. 925, 927 (Bankr. E.D. Mo. 1993). A liberal
construction governs the analysis of what constitutes support to fulfill the
legislative purpose of §523(a)(5). In re Phegley, 443 B.R. at 158 (“policy . . .
favors the enforcement of familial obligations over a fresh start for the debtor . . .”).

       By statute, Missouri law permits fees and costs to be awarded to counsel in
domestic law cases under certain circumstances. The relevant statutes give
authority to a court to: 1) order a party to pay reasonable costs to the party
maintaining or defending a proceeding involving dissolution of marriage and
related issues, including, but not limited to: child support, custody, visitation and
property division; and 2) order payment of legal fees in a proceeding where failure
to pay child support is without good cause. In any of these scenarios the court may
order amounts be paid directly to the attorney who can then enforce the order in
their own name. R.S.Mo § 452.355.

     Amos reasons that because the state court did not specifically identify the
Missouri statue it relied upon in ordering the attorney fees the award must be

                                            5
construed as punishment for his litigation conduct. This argument has been rejected
under facts nearly identical to those in this appeal. In re Trentadue, 527 B.R. 328,
330-31 (Bankr. E.D. Wis. 2015), aff'd sub nom. Trentadue v. Gay, 538 B.R. 770
(E.D. Wis. 2015), aff'd sub nom. In re Trentadue, 837 F.3d 743 (7th Cir. 2016).
      While the children's mother may be a better provider than the debtor,
      taking on expensive custody litigation will invariably have an adverse
      affect on the children, both financially and emotionally. The debtor
      owes a duty to his children not to take on unnecessary litigation
      directed at them, so he has to pay for it when he does.

In re Trentadue, 527 B.R. at 355; see also Lockwood v. Lockwood, 148 B.R. 45, 48
(Bankr. E.D. Wis. 1992) (“Both economic and noneconomic factors can be vital to
children’s interests, and separating these factors is not realistic.”). Contrary to
Amos’ premise that the bankruptcy court failed to evaluate the purpose and function
of the attorney fees awarded, its ruling specifically addressed and denied a claim
described as domestic support which Carpenter filed for $1,500 in fees imposed as a
sanction against Amos for discovery failures. The bankruptcy court not only
considered Amos’ argument that those attorney’s fees were imposed for punishment
of his litigation conduct, it agreed with him as to that claim.

       In his brief, Amos states: “[t]he 8th Circuit requires a bankruptcy court to
consider the financial disposition of the parties in the context of the award.” He
further contends the bankruptcy court “had an independent duty” to make a factual
determination on the financial condition of the parties. And, finally, that the
bankruptcy court incorrectly and exclusively relied upon the state court’s
determinations. These arguments are not persuasive and lack legal merit for the
following reasons.

      First, this Circuit has actually rejected the concept that a “needs test” is
necessary to determine support obligations in bankruptcy. Draper v. Draper, 790
F.2d 52, 54 (8th Cir. 1986) quoting In re Harrell, 754 F.2d 902, 906 (11th Cir. 1985)

                                          6
(“The statutory language [of 11 U.S.C. § 523(a)(5)] suggests a simple inquiry as to
whether the obligation can legitimately be characterized as support . . . . The
language does not suggest a precise inquiry into financial circumstances to
determine precise levels of need or support; nor does the statutory language
contemplate an ongoing assessment of need as circumstances change.”).

       Second, Amos seeks to impose a duty on the bankruptcy court to engage in
an independent determination of the facts related to the state court’s award of
attorney fees. Such action is not warranted under the procedure he selected.
       Cross-motions for summary judgment present peculiar
       problems. The court must consider each motion on the record
       provided and must take care not to confuse its limited role in
       passing on such a motion (that is, to determine whether the
       moving party is entitled to judgment as a matter of law on the
       undisputed material facts) with the role it would play were the
       parties to submit their case for decision on a stipulated record.

Cowell v. Hale (In re Hale), 289 B.R. 788, 792 (B.A.P. 1st Cir. 2003). A court’s
role in the context of summary judgment is not to weigh evidence to determine the
truth of an assertion, instead it is only to determine whether there is a genuine issue
of material fact requiring determination at trial. Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 248-49 (1986).

       Third, family law cases are specifically reserved to state, not federal, courts
for determination. Simms v. Simms, 175 U.S. 162, 167 (1899); In re Burrus, 136
U.S. 586, 593-94 (1890) (“The whole subject of the domestic relations of husband
and wife, parent and child, belongs to the laws of the states, and not to the laws of
the United States.”). In Amos v. Carpenter, the state court concluded Amos
deliberately manipulated his income and assets to avoid payment of child support.
Amos’ own testimony confirms he would rather be incarcerated than meet his child
support obligations. It also did not find Amos’ income information credible or

                                           7
consistent. Amos clearly disagreed with these findings and now seeks a different
result under the bankruptcy court’s consideration of the same evidence. “[A]
federal district court does not have subject matter jurisdiction over challenges to
state court decisions in judicial proceedings.” Snider v. City of Excelsior Springs,
154 F.3d 809, 811 (8th Cir. 1998). The Rooker–Feldman doctrine “forecloses not
only straightforward appeals but also more indirect attempts by federal plaintiffs to
undermine state court decisions.” Portwood v. Young (In re Portwood), 308 B.R.
351, 355 (B.A.P. 8th Cir. 2004).

       Citing Adams v. Zentz for support, Amos maintains the bankruptcy court
incorrectly applied a per se rule that all attorney’s fees incurred by a party enforcing
or defending rights to child support payments or custody are domestic support
obligations. 963 F.2d 197. Amos construes this case much broader than its holding
permits. In reaching a conclusion that the attorney fees owed by Zentz were not
domestic support obligations under the bankruptcy code, the bankruptcy court in
that case relied upon the state court’s “continuing focus, not upon how the child’s
welfare was threatened by her loss of contact with her natural father, but rather
upon how Zentz’s conduct had impaired Adam’s ability to maintain a relationship
with his daughter.” Id. at 200 (citations omitted). In Amos the state court
recognized there were disputes between the parties, but its findings of fact are
replete with instances where Amos’ conduct directly effected the well being of the
parties’ children. The order also specifically stated the facts demonstrated a change
in circumstances, which required modification of the original decree to best serve
the interests of the children.

       A majority of courts agree that attorney fee awards related to enforce or
defend issues involving child support, visitation or custody that effect the welfare of
the children do qualify as domestic support obligations.5

5
 See Baillargeon v. Stacey (In re Stacey), 164 B.R. 210 (Bankr. D.N.H. 1994); In
re Peters, 133 B.R. 291 (S.D.N.Y. 1991); Jones v. Herbert (In re Herbert), 304
B.R. 67 (Bankr. E.D.N.Y. 2004); Sinton v. Blaemire (In re Blaemire), 229 B.R.
                                           8
       In its ruling, the bankruptcy court engaged in a specific and detailed analysis
of the undisputed facts and legal authority. Upon our de novo review we identify
no error in the conclusion that the attorney fees imposed on Amos by the state court
are domestic support obligations under the bankruptcy code and are therefore not
dischargeable pursuant to 11 U.S.C. §523(a)(5). Based upon this conclusion
confirmation of Amos’ Sixth Amended Plan that provided for priority treatment of
Flesner’s attorney fee claims as domestic support obligations was appropriate.

      Accordingly, we AFFIRM the bankruptcy court’s decisions.
                         __________________




665 (Bankr. D. Md. 1999); In re Hudson, 107 F.3d 355 (5th Cir. 1997); Snider v.
Snider (In re Snider), 62 B.R. 382 (BC S.D. Tex. 1986); Rugiero v. DiNardo (In re
Rugiero), 502 F. App'x 436 (6th Cir. 2012); Eden v. Robert A. Chapski, Ltd., 405
F.3d 582 (7th Cir. 2005); Rehkow v. Lewis, No. AZ-05-1395-AMoS, 2006 Bankr.
LEXIS 4870, (B.A.P. 9th Cir. Aug. 17, 2006); Jones v. Jones (In re Jones), 9 F.3d
878 (10th Cir. 1993); In re Lowther, 321 F.3d 946 (10th Cir. 2002); Wiggins v.
Wilson (In re Wilson), 380 B.R. 49 (Bankr. M.D. Fla. 2006).
                                          9